REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
switching a mobile network device in a vehicle to a maintenance mode based at least in part on detection of a first location, the first location being a maintenance hub location; 
enabling administrative communications and disabling user communications for the mobile network device in the maintenance mode;
receiving configuration data for the mobile network device from an external server in the maintenance mode, the configuration data being based at least in part on a route for the vehicle; 
switching the mobile network device to a service mode based at least in part on detection of a second location that is different than the first location; and 
enabling service communications and disabling administrative communications for the mobile network device in the service mode;

Claim 9 recites a mobile access point for a vehicle comprising: 
a processor; a memory for data, including configuration data for the mobile access point; 

switch to a maintenance mode based at least in part on detection of a first location by the component, the first location being a maintenance hub location; 
enable administrative communications and disable user communications for the mobile access point in the maintenance mode; 
receive configuration data for the mobile access point from an external server in the maintenance mode, the configuration data being based at least in part on a route for the vehicle; 
switch to a service mode based at least in part on detection by the GPS component of a second location that is different than the first location; and 
enable service communications and disable administrative communications for the mobile access point in the service mode.

Claim 17 recites a method comprising: 
monitoring for arrival of mobile access points at a maintenance hub; 
detecting an administrative SSID (Service Set Identifier) from a first mobile access point in a vehicle; 
verifying and connecting with the mobile access point; 
identifying a route for the vehicle; 

transmitting the configuration data to the mobile access point; and 
terminating communications with the mobile access point.

The related prior art does not anticipate or render obvious the invention above:
Ji (CN 101801083 A) discloses method and apparatus for dynamically switching, by a gateway device, an access point (AP) between access mode and hybrid mode, wherein the hybrid mode of AP is used for locating a mobile device (abstract). The reference further discloses hybrid mode having monitoring mode which does not provide access service (¶0004).  However, the reference is silent on details about (1) switching a mobile network device in a vehicle to a maintenance mode based at least in part on detection of a first location, the first location being a maintenance hub location; enabling administrative communications and disabling user communications for the mobile network device in the maintenance mode; receiving configuration data for the mobile network device from an external server in the maintenance mode, the configuration data being based at least in part on a route for the vehicle (in claim 1 and 9), (2) monitoring for arrival of mobile access points at a maintenance hub; detecting an administrative 
Vrzic (US 10645528 B2) discloses selecting route based on network resource availability and changing state of network function based on the location of mobile device (abstract, Fig. 6, col. 4 ln 42-col. 5 ln 25). However, the reference is silent on details about (1) and (2).
Ramalho et al (US 20170238258 A1) discloses on board diagnostic device on vehicle which can operate as mobile access point (¶0031-0039). However, the reference is silent on details about (1) and (2).
Other related references are listed in “Notice of Reference Cited”.

As discloses above, none of the prior art anticipates the invention of claim 1, 9, and 17. The above references, in combination, do not render obvious the invention regarding to (1) switching a mobile network device in a vehicle to a maintenance mode based at least in part on detection of a first location, the first location being a maintenance hub location; enabling administrative communications and disabling user communications for the mobile network device in the maintenance mode; receiving configuration data for the mobile network device from an external server in the maintenance mode, the configuration data being based at least in part on a route for the vehicle (in claim 1 and 9), (2) monitoring for arrival of mobile access points at a maintenance hub; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643